Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 28th
day of September 2005 (“Commencement Date”) by and between HyperSpace
Communications, Inc., a Colorado corporation (the “Employer” or “Company”) and
Mark A. Pougnet (the “Executive”). In consideration of the mutual covenants
contained in this Agreement, the Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer upon the terms and conditions
hereinafter set forth.

ARTICLE I

TERM OF EMPLOYMENT

 

1.1

Initial Term. The initial term of employment hereunder shall commence upon the
Commencement Date and shall continue until April 1, 2007.

 

1.2

Renewal; Non- Renewal Benefits to the Executive. At the end of the initial term
of this Agreement, and on each anniversary thereafter, the term of the
Executive's employment shall be automatically extended one additional year
unless, at least thirty (30) days prior to such anniversary, the Employer shall
have delivered to the Executive or the Executive shall have delivered to the
Employer written notice that the term of the Executive's employment hereunder
will not be extended.

 

ARTICLE 2

DUTIES OF THE EXECUTIVE

 

2.1

Duties. The Executive shall be employed with the title of Vice President and
Chief Financial Officer with the responsibilities and authority assigned to
Executive by the Company’s Board of Directors (the “Board”) that are customary
to the powers and duties of similar executive positions in companies that engage
in business similar to that of Employer. The Executive’s job description is
attached as Exhibit A.

 

2.2

Extent of Duties. Except as provided below, the Executive shall devote his
full-time, best efforts to the business of the Employer; provided, however, that
Executive agrees to disclose to the Board in general terms any other business
activities in which he is involved, and Executive agrees that such business
activities shall not violate the provisions of Article 4 below.

 

ARTICLE 3

COMPENSATION OF THE EXECUTIVE

 

3.1

Base Salary. As compensation for services rendered under this Agreement, the
Executive shall receive an annual base salary of $240,000, commencing August 1,
2005. The Executive’s salary is payable in accordance with the Employer’s normal
business practices. The Executive’s base salary may be increased from
time-to-time as determined by the Board in its sole discretion.

 

3.2

Bonus. The Executive shall participate in a bonus compensation plan as approved
by the Board, and attached as Exhibit B.



3.3

Equity Compensation. In addition to any restricted stock, stock units or options
(“Equity Grants”) previously granted to the Executive. The Executive shall
receive Equity Grants of the Employer’s common stock as incentive compensation,
from time-to-time, in amounts and on terms and conditions, determined by the
Board in its sole discretion. In the event of any “Company Transaction,” as
defined in the HyperSpace Communications, Inc, 2004 Equity Incentive Plan, any
unvested Equity Grants shall be accelerated and shall vest immediately prior

 

 


--------------------------------------------------------------------------------



to the occurrence of such Company Transaction. In the event the Executive is
terminated by the Employer without “Cause” (as defined in section 5.1(d)), or by
election of the Executive for “Cause” (as set forth in section 5.1(a)), any
unvested Equity Grants shall be accelerated and shall vest immediately prior to
the occurrence of such termination.

 

3.4

Benefits. The Executive shall be entitled to paid vacation and all paid holidays
as customarily extended to executive employees. The Executive shall be entitled
to participate in all of the Employer's employee benefit plans and employee
benefits, including any retirement, pension, profit-sharing, insurance, hospital
or other plans and benefits which now may be in effect or which may hereafter be
adopted, it being understood that the Executive shall have the same rights and
privileges to participate in such plans and benefits as any other executive
employee during the term of this Agreement. Participation in any benefit plans
shall be in addition to the compensation otherwise provided for in this
Agreement.

 

3.5

Expenses. The Executive shall be entitled to prompt reimbursement for all
reasonable expenses incurred by the Executive in the performance of his duties
hereunder, including but not limited to, all expenses incurred in connection
with travel, meals, and lodging.

 

ARTICLE 4

NON-COMPETITION; CONFIDENTIALITY; WORK FOR HIRE

 

4.1

The Executive will offer to the Employer any investment or other opportunity in
the business of the type conducted by the Employer of which the Executive may
become aware during the Executive’s employment under this Agreement. If the
Board refuses the opportunity to participate in the investment or venture, the
Executive may do so only if the Executive obtains consent to do so from a
majority of the directors.

 

4.2

The Executive shall not make investments in companies involved in the business
of the type conducted by the Employer, as identified in writing from time to
time by the Board, at any time during the Executive’s employment with Employer;
provided this provision does not apply to investments in broad-based mutual
funds.

 

4.3

Except as provided in Sections 4.1 and 4.2 hereof, the Executive may not
participate in the business of the type conducted by the Employer at any time
during the Executive’s employment under this Agreement except through and on
behalf of the Company.

 

4.4

For a period of one year after the termination or expiration of the Executive’s
employment under this Agreement, the Executive shall not: (i) own, manage,
operate, control, be employed by, participate in, or be connected in any manner
with the ownership, management, operation or control of any business which is
engaged in the business of the type conducted by the Employer at any time during
the Executive’s employment with the Employer, (ii) call upon, solicit, attempt
to sell any products or services in competition with those offered by the
Employer to any person or firm that was solicited by the Executive on behalf of
the Employer; or (iii) solicit or otherwise attempt to persuade any other
employee to leave the employment of the Employer. In the event of the
Executive's actual or threatened breach of this paragraph, the Employer shall be
entitled to a preliminary restraining order and injunction restraining the
Executive from violating its provisions. Nothing in this Agreement shall be
construed to prohibit the Employer from pursuing any other available remedies
for such breach or threatened breach, including the recovery of damages from the
Executive. If the Executive’s employment under this Agreement is terminated by
the Executive for any reason enumerated under (i) Section 5.1(a) (by the
Executive for Cause) or (ii) by the Employer for any reason enumerated under
Section 5.1(e) (by the Employer upon termination of business), then this Section
4.4 shall terminate on the Date of Termination and the one year period referred
to in the first sentence of this Section will not apply.

 

 


--------------------------------------------------------------------------------



 

4.5

The Executive recognizes and acknowledges that the information, business, list
of the Employer's customers and any other trade secret or other secret or
confidential information relating to the Employer's business as they may exist
from time to time are valuable, special and unique assets of the Employer's
business. Therefore, the Executive agrees as follows:

 

(a)

That the Executive will hold in strictest confidence and not disclose,
reproduce, publish or use in any manner, whether during or subsequent to this
employment, without the express authorization of the Board, any information,
business, customer lists, or any other secret or confidential matter relating to
any aspect of the Employer's business, except as such disclosure or use may be
required in connection with the Executive's work for the Employer.

 

(b)

That upon request or at the time of leaving the employ of the Employer the
Executive will deliver to the Employer, and not keep or deliver to anyone else,
any and all notes, memoranda, documents and, in general, any and all material
relating to the Employer's business.

 

(c)

That the Board may from time–to-time reasonably designate other subject matters
requiring confidentiality and secrecy which shall be deemed to be covered by the
terms of this Agreement.

 

In the event of a breach or threatened breach by the Executive of the provisions

of this paragraph 4.5, the Employer shall be entitled to an injunction (i)
restraining the Executive from disclosing, in whole or in part, any information
as described above or from rendering any services to any person, firm,
corporation, association or other entity to whom such information, in whole or
in part, has been disclosed or is threatened to be disclosed; and/or (ii)
requiring that the Executive deliver to the Employer all information, documents,
notes, memoranda and any and all other material as described above upon the
Executive's leave of the employ of the Employer. Nothing herein shall be
construed as prohibiting the Employer from pursuing other remedies available to
the Employer for such breach or threatened breach, including the recovery of
damages from the Executive.

 

4.6

The Executive agrees that any and all inventions, discoveries, improvements,
creations and/or other information, whether patentable or unpatentable and
whether or not confidential (“work(s)”) which the Executive may conceive or make
during the Executive’s employment under this Agreement that is, in any way,
directly and indirectly, solely and/or jointly, related to the business of the
Employer shall be deemed a “work made for hire” as that term is used in Title 17
of the United States Code and shall be the sole and exclusive property of the
Employer. The Employer shall be owner of all such work and deemed the author of
such work with the full right to apply for a patent, trademark or copyright in
such work in the United States and all foreign countries. The Executive shall
execute any and all documents requested by the Employer to effect the foregoing.
The Executive hereby grants, bargains, sells and assigns all right, title and
interest in any copyrighted and/or proprietary work relating to the business of
the Employers that the Executive conceives or makes while employed by the
Employer. To the extent that work product of any work done by the Executive
while employed by the Employer is not deemed to be “work made for hire,” the
Executive hereby assigns all proprietary rights, including patent and copyright,
in these works to the Employer without further compensation. The Executive
further agrees to: (1) disclose promptly to the Employer all such work which the
Executive may make solely, jointly or commonly with others; (2) assign all work
to the Employer; and (3) execute and sign any and all applications, assignments
or other instruments which the Employer may deem necessary in its sole
discretion in order to enable the Employer, at its expense, to apply for,
prosecute and obtain copyrights, patents, trademarks or other proprietary rights
in the Untied States and foreign countries and in order to transfer to the
Employer all right, title and interest in said work.

 

 


--------------------------------------------------------------------------------



 

ARTICLE 5

TERMINATION OF EMPLOYMENT

 

5.1

Termination. The Executive's employment hereunder may be terminated without any
breach of this Agreement only under the following circumstances:

 

(a)

By the Executive for Cause. Upon the occurrence of any of the following events,
the Executive may terminate the Executive’s employment under this Agreement for
Cause by written notice to the Employer:

 

 

(i)

upon the sale by the Employer of substantially all of its assets; or

 

(ii)

upon a decision by the Employer to terminate its business and liquidate its
assets; or

(iii)

upon a material or reduction in the nature, character, or responsibility of
Executive’s position, title, duties or responsibilities or a detrimental change
in the Executive’s compensation or benefits without the consent of the
Executive; or

(iv)

upon a Change in Control of the Company. “Change in Control” means: (A) Any
“person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of (1) the outstanding shares of common
stock of the Company or (2) the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or (B) The Company (1) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity, outstanding immediately
after such merger, consolidation or exchange; or (2) the individuals
constituting the Company’s Board of Directors immediately prior to such merger,
consolidation or exchange shall cease to constitute at least 50% of the Board,
unless the election of each director who was not a director prior to such merger
consolidation or exchange was approved by a vote of at least two-thirds of the
directors then in office who were directors prior to such merger, consolidation,
or exchange; or

(v)

upon the Company’s relocation of Executive’s workplace to a location that is
more than 30 miles from the Executive’s workplace as of the Commencement Date;
or

(vi)

upon the Employer’s violation of the material provisions of this Agreement that
is not cured by Employer within 10 business days after receipt of written notice
from Executive.

 

(b)

Death. This Agreement shall terminate upon the death of the Executive.

 

(c)

Disability. The Employer may terminate the Executive’s employment under this
Agreement upon the permanent disability of the Executive. The Executive shall be
considered disabled (whether permanent or temporary) if: (1) he is disabled as
defined in a disability insurance policy the Company purchases for the benefit
of the Executive; or (2) if no such policy is in effect, he is incapacitated to
such an extent that he is

unable to perform for a six-month period substantially all of his duties for the
Employer that he performed prior to such incapacitation.

 


--------------------------------------------------------------------------------



 

 

(d)

By the Employer for Cause. The Employer may terminate the Executive's employment
hereunder for Cause. For purposes of this Agreement, the Employer shall have
“Cause” to terminate the Executive's employment hereunder upon the following:

 

(i)       the continued and material failure by the Executive to substantially
perform his duties hereunder, including, but not limited to, failure to perform
the duties described in the job description attached as Exhibit A (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness);

 

(ii)      the gross misconduct by the Executive which is materially injurious to
the Employer, monetarily or otherwise;

 

(iii)     knowing and intentional breach of any material provision of the
non-competition covenants set forth in Sections 4.1, 4.2, and 4.3 of this
Agreement; or

 

(iv)     indictment of a felony involving moral turptitude or relating to the
Company’s assets, activities or operations; or

 

(v)      commission of an act of fraud, embezzlement or any other illegal or
criminal conduct in the course of Executive’s employment with the Company, or
related to the Company’s assets, activities, or operations;

 

provided, however, that if such violation is susceptible to cure, clauses (i)
and (ii) shall not constitute Cause unless (x) the Company first provides 10
days’ prior written notice to Executive of such violations, specifying in
reasonable detail the basis therefore and stating that it constitute grounds for
termination for Cause under this Agreement, and (y) Executive then fails to cure
the actions or omissions that constitute the violation within 10 business days
following receipt of such notice; provided further, that (i) above shall not be
interpreted to apply where the Company fails in the ordinary course of its
business or operations to achieve its anticipated operating plan or business
performance goals, or where Executive fails to achieve any performance goals,
milestones, or bonus goals established pursuant to this Agreement or in the
course of Executive’s employment during the term of this Agreement.

 

(e)

By the Employer upon Termination of Business. Upon the occurrence of any of the
following events, the Executive’s employment under this Agreement may be
terminated by the Employer by written notice to the Executive:

 

(i)

if the Employer makes a general assignment for the benefit of creditors, files a
voluntary bankruptcy petition, files a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law, or there shall have been filed any petition or
application for the involuntary bankruptcy of the Employer, or other similar
proceeding, in which an order for relief is entered or which remains undismissed
for a period of thirty days or more, or the Employer seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of the
Employer or any material part of its assets; or

 

(ii)

a decision by the Employer to terminate its business and liquidate

 

its assets.

 

(f)

By the Executive without Cause. The Executive may resign his

employment without breaching this Agreement at any time by giving the Employer
Notice of Termination no less than 30 days before the last date the Executive
intends to work for the Employer. If the Executive resigns his employment,
except as required by law (e.g., continuation of health insurance under COBRA),
the Employer will have no

 


--------------------------------------------------------------------------------



obligation to provide compensation, stock options or benefits to the Executive
after the Date of Termination.

 

5.2

Notice of Termination. Any termination of the Executive's employment by the

Employer or by the Executive (other than termination upon death pursuant to
subsection 5.1(b) above) shall be communicated by written Notice of Termination
to the other party following any applicable notice and cure periods set forth
above.

 

5.3

Date of Termination. “Date of Termination” shall mean: (i) if the Executive's

employment is terminated by his death, the date of his death; (ii) if the
Executive's employment is terminated for Cause, the date on which a Notice of
Termination is received by the Executive after the applicable notice and cure
periods; (iii) if the Executive resigns under 5.1(f) (without Cause), the date
specified in the Notice of Termination which shall be no less than 30 days
before the last date the Executive intends to work for the Employer; (iv) if the
Executive's employment is terminated for any other reason, the date specified in
a Notice of Termination by the Employer or the Executive, which date shall be no
less than 30 days following the date on which Notice of Termination is given.

 

5.4

Compensation Upon Termination.

 

(a)

Following termination of the Executive’s employment under this Agreement
pursuant to Section 5.1(a) (by Executive for Cause) or 5.1(e) (by Employer upon
termination of business), the Executive shall be paid his base compensation as
outlined in section 3.1, in an amount equal to 12 months’ salary as of the Date
of Termination, payable to the Executive, less all lawful deductions, within 30
days after the Date of Termination.

 

(b)

Following the termination of the Executive’s employment under this Agreement
pursuant to Sections 5.1(d) (by Employer for Cause), the Executive shall be
entitled to compensation (salary, any earned portion of the Executive’s annual
bonus pursuant to the bonus compensation plan and unpaid vacation) only through
the Date of Termination.

 

(c)

Following the termination of the Executive’s employment under this Agreement
pursuant to Section 5.1(b) (by Employer upon Executive’s death), the Employer
shall pay to the Executive's estate the compensation which would otherwise be
payable to the Executive to the end of the month in which his death occurs. This
payment shall be in addition to life insurance benefits, if any, paid to the
Executive's estate under policies for which the Employer pays all premiums and
the Executive's estate is the beneficiary.

 

(d)

In the event of permanent disability of the Executive as described in Section
5.1(c), if the Employer elects to terminate this Agreement, the Executive shall
be entitled to receive compensation and benefits through the Date of
Termination; any such payment, however, shall be reduced by disability insurance
benefits, if any, paid to the Executive under policies (other than group
policies) for which the Employer pays all premiums and the Executive is the
beneficiary.

 

(e)

Following termination of the Executive’s employment under this Agreement by
reason of non-renewal of this Agreement by the Employer under Section 1.2, the
Executive shall be paid his base compensation as outlined in Section 3.1, in an
amount equal to 6 months’ base salary as of the Date of Termination, payable to
the Executive, less all lawful deductions, within 30 days after the Date of
Termination.

 

(f)

In the event the Employer terminates the Executive’s employment for any reason
other than set forth in Section 5.1, the Executive shall receive the greater
amount of (i) an amount equal to 12 months’ base salary as of the Date of
Termination, or (ii) an amount

 

 


--------------------------------------------------------------------------------



equal to the Executive’s salary that would become due between the Date of
Termination and the expiration of the then applicable term as established under
Article 1, payable to the Executive, less all lawful deductions, within 30 days
after the Date of Termination.

 

5.5

Remedies. Any termination of the Executive’s employment under this Agreement
shall not prejudice any other remedy to which the Employer or the Executive may
be entitled, either at law, equity, or under this Agreement.

 

 

ARTICLE 6

GENERAL PROVISIONS

 

6.1

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.

 

6.2

Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by an arbitrator mutually
agreeable to both Company and Executive in the City of Denver and County of
Arapahoe, Colorado, in accordance with the applicable employment arbitration
rules then existing of the American Arbitration Association and judgment upon
the award may be entered in any court having jurisdiction thereof.

 

6.3

Entire Agreement. This Agreement supersedes any and all other Agreements,
whether oral or in writing, between the Employer (including its subsidiaries and
affiliates) and the Executive with respect to the employment of the Executive by
the Employer. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by
either party, or anyone acting on behalf of any party, that are not embodied in
this Agreement, and that no agreement, statement, or promise not contained in
this Agreement shall be valid or binding.

 

6.4

Successors and Assigns. This Agreement, all terms and conditions hereunder, and
all remedies arising herefrom, shall inure to the benefit of and be binding upon
the Employer, any successor in interest to all or substantially all of the
business and/or assets of the Employer, and the heirs, administrators,
successors and assigns of the Executive. Except as provided in the preceding
sentence, the rights and obligations of the parties hereto may not be assigned
or transferred by either party without the prior written consent of the other
party.

 

6.5

Notices. For purposes of this Agreement, notices, demands and all other

communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

Mark A. Pougnet

 

 

2493 W. Long Circle

 

Littleton, CO 80120

 

 

If to the Employer:

Hyperspace Communications, Inc.

 

 

8480 E. Orchard Rd., Suite 6600

 

 

Greenwood Village, CO 80111

 

 

Attention: John Yeros,

 

 

Chief Executive Officer

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


--------------------------------------------------------------------------------



 

 

6.6

Reformation; Severability. It is the intent of the Employer and the Executive
that the provisions of this Agreement, including Article 4, be enforced to the
fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought, and the parties hereto
prospectively consent to the reformation of the terms of Article 4 by the
arbitrator to achieve the enforcement of the terms of Article 4 to the fullest
and broadest extent permissible in terms of duration, geographic scope, and
limitation on competition. If any provision of this Agreement is prohibited by
or is unlawful or unenforceable under any applicable law of any jurisdiction,
then as to such jurisdiction, such provision shall be ineffective to the extent
of such prohibition without invalidating the remaining provisions hereof. To the
extent any provision of this Agreement shall be invalid or unenforceable, it
shall not affect any other provision in this Agreement and the remainder of such
provision and the remainder of this Agreement shall be unaffected and shall
continue in full force and effect. Provided however, should the duration,
geographical extent of, or business activity constrained by any limitation or
restriction set forth in this Agreement be in excess of that which is valid and
enforceable under applicable law, then such limitation or restriction shall be
construed to cover only the maximum duration or extent, or those activities
which may be lawfully, validly and enforceably limited or restricted by this
Agreement under applicable law

 

6.7

Section Headings. The section headings used in this Agreement are for
convenience only and shall not affect the construction of any terms of this
Agreement.

 

6.8

Survival of Obligations. Termination of the Executive’s employment under this
Agreement for any reason shall not relieve the Employer or the Executive of any
obligation accruing or arising prior to such termination.

 

6.9

Amendments. This Agreement may be amended only by written agreement of both the
Employer and the Executive.

 

6.10

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original but all of which, when taken together,
shall constitute only one legal instrument. This Agreement shall become
effective when copies hereof, when taken together, shall bear the signatures of
both parties hereto. It shall not be necessary in making proof of this Agreement
to produce or account for more than one such counterpart.               

 

6.11

Fees and Costs. The Company will pay the arbitrator’s fees in any arbitration
under section 6.2. If any arbitration is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall recover from the
non-prevailing party such prevailing party’s reasonable attorneys fees and costs
(other than the arbitrator’s fees) in addition to any other relief to which the
prevailing party may be entitled.

 

[Signature Page Follows]

 



 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Employer and Executive have executed this the Executive
Employment Agreement effective as of the date first set forth above.

 

 

 

 

“THE EMPLOYER”

 

 

HYPERSPACE COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

 

By: /s/ John P. Yeros

Name: John P. Yeros  

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

“THE EXECUTIVE”

 

 

 

 

/s/ Mark A. Pougnet

Mark A. Pougnet

 

 

 


--------------------------------------------------------------------------------



 

Exhibit A

 

Job Description

 

HyperSpace Communications, Inc. – Chief Financial Officer of HyperSpace
Communications

The Chief Financial Officer’s responsibility is to provide strategic and
operational direction to the Company’s finance and accounting departments.
Assists CEO in establishing financial strategic objectives and operating
policies and procedures to ensure attainment of corporate objectives. Evaluates
results within business responsibilities and procedures among subordinate
divisions and departments. This position reports directly to the Chairman & CEO
of HyperSpace.

 

In addition, he will have a significant role in executing the following duties
and responsibilities on a daily basis:

 

•

Maintaining state-of-the-art corporate governance policies and standards,
including clear and disciplined adherence to all relevant Sarbanes-Oxley
guidelines and securities laws and regulations. Responsible for overall
supervision of the Company’s Sarbanes-Oxley compliance program, including
development and implementation of appropriate control and reporting mechanisms.

 

•

Serve as the Company’s chief compliance officer with respect to financial
reporting and internal control matters.

 

•

Assist the CEO in investor fund-raising and financing alternatives, including
direct interfacing with key individual investors, investment banking resources
and the Company’s business banking professionals.

 

•

Serve as liaison between management and the Audit Committee.

 

•

Responsible for development and administration of the Company’s operating
budgets.

•

Directing and administering the company’s finance and accounting departments.

 

•

Responsible for accurate financial practices and reporting consistent with SEC
requirements.

 

•

Establishing and maintaining appropriate analytical tools and models of cost
behavior to ensure effective and efficient management of resources.

 

•

Prescribes limits of authority among subordinates regarding policies,
expenditures and personnel actions.

 

•

Analyzing operating results of the Company and its units against approved plans
and objectives.

 

•

Assisting the CEO in the development of financial corporate strategies and
strategic objectives as well as operating policies and procedures to ensure
attainment of these corporate objectives.

 

•

Serves as a member of senior management team in setting strategic direction of
the Company.

 



 


--------------------------------------------------------------------------------



 

 

Exhibit B

 

Executive Bonus Compensation Plan

 

1. First Bonus Year. During the remainder of 2005, the Executive shall be paid a
bonus (the “Target Bonus”) in the aggregate amount of 22.5% of his base salary
based upon completion of targeted goals, objectives and milestones approved by
the Board. The bonus shall be paid no more than 30 days after the filing of the
Company’s Form 10-K.

 

2. Subsequent Bonus. During each calendar year of the Executive Employment
Agreement after the first year (i.e., January 2006 and after), Executive shall
be entitled to receive not less than 45% of his base salary for that year as a
bonus (the “Target Bonus”) upon completion of targeted goals, objectives and
milestones established and approved by the Board. Prior to the commencement of
each calendar year, Executive shall submit to the Board for approval a proposed
“Bonus Plan” for the upcoming calendar year. Executive’s proposed Bonus Plan
shall include a description of the goals, objectives and milestones and
attendant bonus payments that shall be made by the Company to Executive in the
event the Company attains such goals, objectives and milestones. The Board shall
review, and at the Board’s discretion, modify and adopt the Bonus Plan,
specifying the terms, conditions and amounts. The Bonus Plan as modified and
adopted by a resolution of the Board shall be the Bonus Plan in effect for the
respective calendar year. The bonus shall be paid no more than 30 days after the
filing of the Company’s Form 10-K.

 

3. Termination. In the event Executive is terminated before the end of any
calendar year by the Employer without “Cause” (as defined in Section 5.1(d)), or
by election of the Executive for “Cause” (as set forth in Section 5.1(a)),
Executive shall receive the Target Bonus for that year no later than thirty (30)
days following such termination.

 

4. Bonus Payout. The Board may elect to pay up to 50% of the bonus in fully
vested and exercisable restricted stock or stock units issued under the
Company’s 2004 Equity Incentive Plan.

 

 

 

 

 

 

 